          Case 3:20-cv-00197-GMG Document 1-1 Filed 10/09/20 Page 1 of 11 PageID #: 7




                                                                                                                        LDD / ALL
                                                                                                     Transmittal Number: 22022228
Notice of Service of Process                                                                            Date Processed: 09/15/2020

Primary Contact:           Heather McClow
                           Lowe's Companies, Inc.
                           1000 Lowes Blvd
                           Mooresville, NC 28117-8520

Entity:                                       Lowe's Home Centers, LLC
                                              Entity ID Number 2515365
Entity Served:                                Lowe's Home Centers, LLC
Title of Action:                              Johnny Nicholson vs. Lowes Home Centers, LLC d/b/a Lowes Home
                                              Improvement, Store #0627
Matter Name/ID:                               Johnny Nicholson vs. Lowes Home Centers, LLC d/b/a Lowes Home
                                              Improvement, Store #0627 (10507644)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Personal Injury
Court/Agency:                                 Berkeley County Circuit Court, WV
Case/Reference No:                            CC-02-2020-C-131
Jurisdiction Served:                          West Virginia
Date Served on CSC:                           09/14/2020
Answer or Appearance Due:                     30 Days
Originally Served On:                         Secretary Of State
How Served:                                   Certified Mail
Sender Information:                           Joseph R. Ferretti
                                              304-264-8505

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                                                                                   EXHIBIT

                                                                                                                        1
      Case 3:20-cv-00197-GMG Document 1-1 Filed 10/09/20 Page 2 of 11 PageID #: 8


Office of the Secretary of State
Building 1 Suite 157-K
1900 Kanawha Blvd E.
Charleston, WV 25305

                      USPS CERTIFIED MAIL"'


                                                                                                  MaC Walrtlet"
                                                                                                Secretary of Stafe
                                                                                              Staie of West ilrrg[nia
                                                                                            Phone: 304-558-6000
                   9214 8901 1251 3410 0002 7646 51
                                                                                                       8eO--767-8683
                                                                                                    itisit us orliirle:
                                                                                                           " K }.com
                                                                                                         11 .

LOWE'S HOME CENTERS, LLC
Corporation Service Company
209 West Washington Street
Charleston, WV 25302




    Control Number: 262815                                                    Agent: Corporation Service Company
             Defendant: LOWE'S HOME CENTERS, LLC                             County: Berkeley
                        209 West Washington Street
                        Charleston, WV 25302 US                         Civil Action: 20-C-131
                                                                  Certified Number: 92148901125134100002764651
                                                                       Service Date: 9/10/2020


I am enclosing:

      1 summons and complaint

which was served on the Secretary at the State Capitol as your statutory attorney-in-fact. According to law, I have accepted
senrice of process in your name and on your behalf.

Please note that this office has no connection whatsoever with the enclosed documents other than to accept service of
process in your name and on your behalf as your attorney-in-fact. Please address any questions about this document
directly to the court or the plaintiffs attorney, shown in the enclosed paper, not to the Secretary of State's offPce.




Sincerely,




Mac Warner
Secretary of State
                Case 3:20-cv-00197-GMG Document 1-1 Filed 10/09/20~' !Page    3 of
                                                                       • E=FILED _~ 11   PageID
                                                                                    6/5/2020          #: 9
                                                                                             -3^:12' PIvf                            .
     SUMMONS                                                                                   CC-02-2020-C=131
                                                                                         _Bei keley Coi►rity Circuit
                                                                                    ,.      .     Virginia S'ine..               ~   .




                            IN THE CIRCUIT OF BERKELEY WEST VIRGINIA
  Johnny Nicholson v. Lowes Home Centers, LLC d/b/a Lowes Home Improvement,Store #0627, a foreign corp

Service Type:     Plaintiff - Secretary of State

NOTICE TO: Lowes Home Centers, LLC d/b/a Lowes Home Iinprovement,Store #0627, a foreign corp, Corporation Service Coinpany, 209
                  West Washington Street, Charleston, WV 25302
THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND YOU MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR
RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR
DENYING EACH ALLEGATION IN THE COMPLAINT WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR
HAND DELIVERED BY YOU OR YOUR ATTORNEY TO THE OPPOSING PARTY'S ATTORNEY:
Joseph Ferretti, 408 W King St, Martinsburg, WV 25401

THE ANSWER MUST BE MAILED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT WERE DELIVERED TO YOU OR A JUDGMENT
BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT.



SERVICE:
 6/5/2020 3:12:11 PM                               /s/ Virginia Sine
                 Date                                            Clerk



RETURN ON SERVICE:


 0 Return receipt of certified mail received in this office on

[.~ I certify that I personally delivered a copy of the Summons and Coinplaint to



 (-~Not Found in Bailiwick




                 Date                                     Server's Signature




                                                                                                                 ~•~
                                                                                                      c~' ;      .,    :•:~'.:
                                                                                                       ,
                                                   ~ E=FILED
Case 3:20-cv-00197-GMG Document 1-1 Filed 10/09/20 Page              12 PIVi
                                                         4 of 11 PageID #: 10_.;;:
                                                                             CC=02-2020=C=13.1
                                                                       :B.erkeley:Couiity;Circuit Clerk   ,:
                                                                   -            Virginia: Sine


         IN THE CIRCUIT COURT OF BERKELEY COUNTY, WEST VIRGINIA


 JOHNNY NICHOLSON,

                I'laintiff,

 V.                                                   Civil Action No. 20-C-

LOWES HOME CENTERS, LLC d/b/a
LOWES HOME IMPROVEMENT, STORE #0627,
a foreign corporation,

               Defendant.



                                          COMPLAINT

        COMES NOW, the Plaintiff, by and through his undersigned counsel, and for his

claims and causes of action against the Defendant Lowes Home Centers, LLC, d/b/a Lowes

Home Improvement, Store #0627, he does hereby allege as follows:


                                            The Parties

        1.     Plaintiff Johnny Nicholson is, and was for all times relevant to this civil action, a

resident of Frederick County, Virginia.

       2.      Defendant Lowes Home Centers, LLC, d/b/a Lowes Home Improvement, Store

40627 (hereinafter "Lowes") is a foreign corporation licensed and authorized to do business in

the State of West Virginia and in the County of Berkeley, with its store located on Apple Harvest

Drive in Martinsburg, West Virginia.

       3.      Plaintiff Johnny Nicholson's actions include claims of tortious conduct on the part .

of the management and employees of Lowe's Home Lnprovement, Store #0627 committed in

Berkeley County, West Virginia. Jurisdiction and venue are proper in the Court as a result.
Case 3:20-cv-00197-GMG Document 1-1 Filed 10/09/20 Page 5 of 11 PageID #: 11




                                                 Facts

        4.      On October 29, 2018, Plaintiff Johnny Nicholson, (hereinafter referred to as "the

 Plaintiff'), was a patron at Lowes, located on Apple Harvest Drive in Martinsburg, West

 Virginia.

        5.      On the date stated hereinabove, the Plaintiff had been shopping in the store and

 was reaching for a product from a shelf.

        6.      Unknown to the Plaintiff, the shelving in the area where the Plaintiff was looking

at items for sale was not erected properly and, based upon information obtained after the injury

producing event, was supported in a temporary and dangerous manner.

        7.      The shelving in question, while supported in a temporaiy and dangerous manner,

was displaying items for sale, including a heavy adhesive tape that the Plaintiff was attempting to

retrieve from the shelving to purchase the item.

        8.      As the Plaintiff proceeded to retrieve the item from the shelving, the shelving

support shifted and the shelfing immediately and without warning came loose and fell towards

the Plaintiff, striking him on his knee.

        9.     The Plaintiff took a step back to get out of the way of the falling shelving but it

and other loose objects fell towards him and to the ground, and further caused the Plaintiff to

stumble backwards in an attempt to get out of the way of the falling shelving and iteins.

       10.    - The Plaintiff then fell to the floor and as he fell backwards parts of his body

struck a pallet truck that was parked in the aisleway.

       11.     Defendant Lowes knew, or had reason to know, of the temporary and dangerous

manner in which the shelving was supported, thereby creating an unreasonable risk of injury to

their patrons, including the Plaintiff, who were shopping in the store.
Case 3:20-cv-00197-GMG Document 1-1 Filed 10/09/20 Page 6 of 11 PageID #: 12




           12.    The Plaintiff had no knowledge or advanced notice of this unreasonable risk and

 hazard prior to his encountering the improperly secured shelving and prior to him attempting to

 retrieve a product from the subject shelving.

           13.    The Plaintiff was injured to due impacts to his knee and the awkward way his

 body fell to the floor when he attempted to break his fall, causing further impacts to his upper

 torso and extremities.

           14.     This incident was reported to Lowes on the date and time of the events described

 herein.

           15.   The Plaintiff sought medical attention and treatment on the day after the subject

event at a local hospital and has continued with medical assessments, diagnostic testing, various

therapies, surgical procedures and other forms of treatment since the date of the injury.

           16.   The Plaintiff incurred substantial medical and incidental expenses in his effort to

recover. Additionally, he has endured pain, suffering, a loss of wages and a loss of earning

capacity, a loss of enjoyment of life, and additional and assorted related expenses, all of which

he expects to continue into the future.

                                             COUNTI
                                   Negligence of Defendant Lowes

           17.   The Plaintiff restates and realleges all previous numbered paragraphs- as if stated

herein verbatim.

        18.      Defendant Lowes has a business that attracts and invites patrons to its stores and

therefore has a duty of reasonable care to a11 its patrons whq enter on its premises to inspect and

buy merchandise.

        19.      Defendant Lowes breached this duty and was otherwise negligent towards the

Plaintiff by failing to adequately instruct, train and supervise its associates so as to erect and
Case 3:20-cv-00197-GMG Document 1-1 Filed 10/09/20 Page 7 of 11 PageID #: 13




 maintain product shelving and to avoid falling merchandise risks that may cause injuries to

 patrons shopping at the store.

         20.     Defendant Lowes breached duties of due care and was otherwise negligent in

 failing to ensure that shelving was correctly installed in a secure manner and in accordance with

 the manufacturer's guidelines and generally accepted safety rules for shelving, product display

 and safety in retails stores.

         21.     Defenda.nt Lowes was aware of the hazard and risk its shelving presented to

 patrons in its store, including the Plaintiff, and was aware that the shelving was not secured or

fixed properly and that it could fall.

        22.      Defendant Lowes permitted the hazard and risk to remain in an unsafe condition,

thereby creating a substantial risk of injury and harm to patrons including the Plaintiff.

        23.     As a direct and proximate result of the negligence and breaches of duty by

Defendant Lowes the Plaintiff was exposed to and injured by a hazard that was known and

appreciable to Defendant Lowes, directly and proximately causing Plaintiff's injuries and

damages.

                                            COUNTII
               Vicarious Liability of Defendant Lowes for Negligence of Employees

        24.     The Plaintiff restates and realleges all previous numbered paragraphs as if stated

herein verbatim.

        25.     The management and/or employees of Lowes are charged with the responsibility

of maintaining safe shelving and product display to ensure the safety of its patrons.

        26.     It was within the scope and course of employment with Lowes that the

management and/or employees of Lowes were negligent and had breached standards of due care

owed to patrons of the store when the shelving was improperly erected and used for product
Case 3:20-cv-00197-GMG Document 1-1 Filed 10/09/20 Page 8 of 11 PageID #: 14




 display, causing a safety risk not readily known or seen by the patrons of Defendant Lowes,

 including the Plaintiff.

         27.     In its capacity as the employer of the managers and/or employees charged with

 the responsibility of maintaining safe shelving and produce display to ensure the safety of its

 patrons, Lowes is vicariously liable for all acts of negligence committed by its employees and

 management, including those individuals responsible for erecting the shelving and ensuring it is

 safe for product display.

         28.     The managers and employees of Defendant Lowes breached the duties of due care

 to the Plaintiff by:

         a.      failing to adequately inspect, monitor and/or evaluate the risks to patrons of

                 hazardous conditions in the store;

        b.       failing to secure the subject shelving and the display items placed on the shelving

                 as required by shelving manufacturer guidelines and instructions and in

                accordance with workplace standards, including requirements promulgated by the

                Occupational Safety and Health Administration (OSHA);

        C.      failing to warn patrons of a known hazard; and,

        d.      failing to otherwise take reasonable steps to protect the public, including the

                Plaintiff, from hazardous conditions that create unreasonable risks of harm or

                injury to others.

        29.     Defendant Lowes, pursuant to the principle of agency law known as respondeat

superior, is therefore liable for all breaches of duties and negligence committed by its managers

and/or employees that directly and proximately caused the Plaintiff injuries and damages.
Case 3:20-cv-00197-GMG Document 1-1 Filed 10/09/20 Page 9 of 11 PageID #: 15




                                              COUNT III
                                               Damag_es

        30.     The Plaintiff restates and realleges all previous numbered paragraphs as if stated

herein verbatim.

        31.     As a direct and proximate result of breaches of duties and negligence as stated

hereinabove, Lowes is liable for Plaintiff's special damages, including medical expenses, various

and numerous related expenses associated with his injuries, a loss of wages and a loss of earning

capacity, and for general damages to compensate for pain, discomfort, mental anguish, loss of

enjoyment of life, and annoyance and inconvenience. Plaintiff expects all such harms and losses

to be incurred in the future.

       32.     All of Plaintiff's claimed injuries and damages are the proximate result of the acts

and omissions conunitted by Lowes and it managers and/or employees and Plaintiff committed

no act or omission that caused or contributed to the cause of his claimed injuries and damages.

       WHEREFORE, Plaintiff Johnny Nicholson hereby demands judgment against Defendant

Lowes Home Centers, LLC, d/b/a Lowes Home Improvement, Store #0627 for damages as

alleged, and further demands awards for his costs, fees and interest provided by law for the

pursuit of all such damages.




                                            Jury Demand

       Plaintiff hereby demands a jury trial as to all issues triable by a jury.
Case 3:20-cv-00197-GMG Document 1-1 Filed 10/09/20 Page 10 of 11 PageID #: 16




                                          Plaintiff, By q6,bnsel


                                                             ,~.11.

                                          Manc`hin Fkaitti, PLLC
                                          408 West King St.
                                          Martinsburg, WV 25401
                                          (304) 264-8505
                                          jferretti@wvjusticelawyers.com
                                          Idavis@wvjusticelawyers.com
       Case 3:20-cv-00197-GMG Document 1-1 Filed 10/09/20 Page
                                                           ■   11 of 11
                                                                     ;iC. . PageID   #: 17
                                                                            * r~ U_S.POSTAGE>>wTrrEvsowEs
                                                                                                     ~
~ --
                                                                                     ZIP 25.311
                                                                                   _ 02 4w        $ 006.65®
                                                                                     000.0336734 SEP. 10. 2020
                                                                i
                                                                ~




                                                                    . ©® - 0'~~~
